

115 HR 4553 IH: Terrorist Screening and Targeting Review Act of 2017
U.S. House of Representatives
2017-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4553IN THE HOUSE OF REPRESENTATIVESDecember 5, 2017Mr. Garrett (for himself, Mr. McCaul, Mr. Katko, Mr. Rutherford, Mr. Gallagher, Mr. Fitzpatrick, and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require a review of the authorization, funding, management, and operation of the National
			 Targeting Center and the Terrorist Screening Center, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Terrorist Screening and Targeting Review Act of 2017. 2.GAO review of the National Targeting Center and the Terrorist Screening CenterNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a review of the authorization, funding, management, and operation of the National Targeting Center (NTC) established under section 411(g)(4) of the Homeland Security Act of 2002 (6 USC 211(g)(4)) and the Terrorist Screening Center (TSC) established under Homeland Security President Directive 6. Such review shall include the following:
 (1)An identification of any weaknesses or gaps in coordination between the NTC and TSC. (2)An identification of any unnecessarily duplicative or overlapping efforts between the NTC and TSC.
 (3)Recommendations on how the NTC and TSC may better support and complement one another. (4)A cost-benefit analysis of congressional authorization of the TSC.
			